Citation Nr: 1812609	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-08 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from May 1970 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision which denied service connection for a kidney disorder.  His claim for a TDIU arises out of increased rating claims arising out of other rating decisions for which he perfected an appeal to the Board.

The matter was remanded in June 2014 to accommodate the Veteran's hearing request.  He testified before the undersigned Veterans Law Judge in October 2015.  The Board remanded the above-listed claims for additional development in May 2017.


FINDINGS OF FACT

1.  A kidney disorder is not etiologically related to service.

2.  The Veteran's service-connected disabilities have not been shown to preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

With respect to element (1), a current condition, an August 2017 VA QTC examination diagnosed benign prostate hypertrophy (BPH) and recurrent urinary tract infections (UTIs).  Therefore, that element has been met.

With respect to element (2), an in-service incurrence, the Veteran was treated for UTIs in July 1973 and March 1974.  A June 1974 record reflects a diagnosis of "rule out" UTI.  Therefore, element (2) has also been met.

Unfortunately, the evidence is against a finding that element (3), a link between the current conditions and service, has also been met.  The August 2017 VA QTC examiner stated that such a link was less likely than not to exist, based on the fact that BPH occurs with advancing age and UTIs can occur at any time.  This is consistent with the Veteran's service records, which show UTIs in 1973 and 1974, but not again for the remainder of his service through July 1976.  His June 1976 separation examination was normal.

There is no competent medical evidence to refute this conclusion or to otherwise link the Veteran's current UTIs or BPH to service.  As a result, element (3) of service connection has not been met, and service connection is not warranted.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

The Veteran is service-connected for posttraumatic stress disorder, hearing loss, tinnitus, gastroesophageal reflux disease, eczema and hemorrhoids.  His combined 80 percent rating during the appeal period satisfies the schedular criteria.

The TDIU claim was previously remanded, in part, to allow the Veteran to submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Although he was provided with this form in June 2017, he did not complete or return it.

A substantially complete VA Form 21-8940 is required to establish entitlement to IU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories.  It concludes with a series of sworn certification statements, and in endorsing it, a veteran attests to his employment status and signals understanding of the IU benefit's incompatibility with substantially gainful work.  VA Adjudication Manual M21-1 IV.ii.2.F.2.b. (emphasis in original).

If IU is raised and the Veteran fails to complete and return VA Form 21-8940, VA must make a decision on the issue of IU in a rating decision based on the available evidence of record.  Id.  However, entitlement to IU may be denied if a veteran fails to return a completed form as requested.  M21-1 IV.ii.2.F.4.k.

A review of the available evidence shows that the Veteran reported working in base supply at the Tinker Air Force Base through 2013.  He prepared equipment for service members heading overseas.  See Hearing Transcript at 6.  During a July 2013 VA examination, however, he reported working at Tinker Air Force Base for eight years and that he had been retired for two years.

In sum, there is conflicting evidence as to when the Veteran was and was not working during the appeal period.  Moreover, he did not return the VA Form 21-8940 clarifying his employment history.  Without an accurate picture of the Veteran's occupational status, the Board cannot grant the IU benefit.  Rather, the disability ratings assigned for his service-connected disabilities is recognition of the occupational impairment caused by the conditions.  


ORDER

Service connection for a kidney disorder is denied.

A TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


